In an action to enforce a confession of judgment, the defendant appeals (1) from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered August 8, 2002, which denied his motion, inter alia, to vacate a confession of judgment, and (2) as limited by his brief, from so much of an order *455of the same court (Nastasi, J.), entered March 11, 2003, as denied his motion for leave to renew and reargue the prior motion.
Ordered that the appeals are dismissed, without costs or disbursements, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 5529 [b], [c]; 22 NYCRR 670.10 [c]).
“ ‘An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal’ ” (Svoboda v Svoboda, 275 AD2d 742 [2000], quoting Patel v Patel, 270 AD2d 241 [2000]; see Cross Westchester Dev. Corp. v Sleepy Hollow Motor Ct., 222 AD2d 644 [1995]). The appellant failed to provide this court with an appendix containing copies of the motion papers that are relevant to the orders appealed from. Santucci, J.P, Florio, Schmidt and Mastro, JJ., concur.